LAST           FIRST   Enroll   Year       Sport   Recommend           Status GPA TS        Thoughts                                        Decision   USC ID
                       Fall     Transfer           Donna Heinel        Bruce     3.3        Northeastern‐Peter Uberroth
                       Fall     Transfer           Pat Haden           Bruce     2.9     29 NYU‐previously admitted as Freshman
                       Fall     Transfer           Scott Wandzilak     Bruce     3.5   1770 potential donor‐ works with Noel Viramontes
                       Fall     Transfer           Don Winston         Bruce                SMU, 2014 applied, needs to reapply
                       Fall     Transfer           Gregg Millward      Bruce x       x      $100k gift‐GeorgeWashington, longshot
                       Fall     Transfer           Aaron Price         Bruce     2.8        Remind Bruce to admit in June
                       Fall     Transfer           Don Winston         Bruce     3.6     19 WSWM scholarship‐$1 million
                       Fall     Freshman   MFOO    Ron Orr             Subco     3.9     32 Walk on football
                       Fall     Freshman   MFOO    Pat Haden           Subco                Walk on football
                       Fall     Freshman   MVOL                        Subco    3.85        Potential Donors‐Twins
                       Fall     Freshman   MVOL                        Subco    2.13        Potential Donors‐Twins
                       Fall     Freshman   MFOO    Donna Heinel        Subco    3.67   1080 Soccer, Ge.D
                       Fall     Freshman   MBAS    JK McKay            Subco     3.7     29 Baseball
                       Fall     Freshman           Scott Brittingham Subco      3.67   1820 Potential Donor‐Diversity
                       Fall     Freshman   WSWM    Dave Salo           Subco    3.14   1420
                       Fall     Freshman   MGLF    Pat Haden           Subco       3   1410 $3 mil to Men's Golf‐Thailand, has met w/ Tim
                       Fall     Freshman   WTRA    Ron Orr             Subco     3.4     27 Twin
                       Fall     Freshman   WVOL    Ron Orr             Subco     3.8   1820
                       Fall     Freshman   MTEN    Ron Orr             Subco                               son
                       Fall     Freshman   MFOO    Scott Wandzilak     Subco     3.7     27 Father              Stanford Fball, LA Rams     approved
                       Fall     Freshman   MFOO    Ron Orr             SWM       4.3        SWM with mike‐Long snapper
                       Fall     Freshman           Ron Orr             VIP       3.2     32 PPD Dean interest
                       Fall     Freshman           Pat Haden           VIP       3.8     30 Softball
                       Fall     Freshman           Peter Smith         VIP             1800 MTE, $250,000, International
                       Fall     Freshman           Steve Lopes         VIP       3.8   2140 Essay 10, Meet with Tim
                       Fall     Freshman           Ron Orr             VIP      3.86   2130          ‐son
                       Fall     Freshman           Hank Gordon         VIP      4.09     33 Presidential Code
                       Fall     Freshman           Pat Haden           VIP      3.32   1850 Potential Donor
                       Fall     Freshman           Pat Haden           VIP      3.58     30
                       Fall     Freshman           Andy Enfield        VIP       3.5   2090 Potential Donor
                       Fall     Freshman           Alexandra Bitterlin VIP         4     30               funding WBSK Europe trip
                       Fall     Freshman                               VIP      4.13     30          daughter
                       Fall     Freshman           Donna Heinel        VIP         4   2050             Granddaughter
                       Fall     PH.D               Donna Heinel        VIP      3.78 x      Art History Ph.D
                       Fall     Freshman           steve lopes         VIP      3.49   1840 1 mil pledge‐           son
                       Fall     Freshman           Scott Jacobson      VIP       3.9   2110 BOC 100k
                       Fall     Freshman           Pat Haden           VIP      3.29   1500              Grandaughter
                       Fall     Freshman           Gregg Millward      VIP       3.8   2050 Inst 3 school
                       Fall     Freshman MBAS      Pat Haden          VIP       3.52         $15 mil                                        approved


USAO‐VB‐01262297
                   Fall     Freshman   Pat Haden          VIP      3.83      23 Max Nikias
                                                                                           , granddaughter of            ‐needs
                   Spring   Transfer   Pat Haden           VIP        3x      good Fall term                                    approved
                   Fall     Freshman                       VIP     3.97  1780             daughter
                   Fall     Freshman   Gregg Millward      VIP     3.97    29 Previously donated $25k to Heritage Hall
                   Fall     Freshman   Pat Haden           VIP      2.7    26
                   Fall     Freshman   Mark Jackson        VIP     3.84    30
                   Fall     Freshman   Steve Lopes         VIP      3.6    25       , Potential Donor, Met with Tim Brunold
                   Fall     Freshman   Alexandra Bitterlin VIP     3.07  2030 Potential Donor, Meet with Tim Brunold
                   Fall     Freshman   Steve Lopes         Watch    4.1    32
                   Fall     Freshman   Pat Haden           Watch           28 Low Priority‐ No Code
                   Fall     Freshman                       Watch    3.5                god son
                   Fall     Freshman   Steve Lopes         Watch           26 Scholarship member,year transfer,Trustee Romona Capello
                   Fall     Ph.D       Donna Heinel        Watch      4       Doctoral student‐branding Sand VB
                   Spring   Transfer   Steve Lopes         Watch    3.3       LOR from Denise Austin
                   Fall     Freshman   Don Winston         Watch    3.5    25 Donated $15k‐Tennis Walk on
                   Fall     Freshman   Mark Jackson        Watch   3.75    29 Spring
                   Fall     Freshman   Steve Lopes         Watch   3.79  1920 Kiffin's agent
                   Fall     Freshman   Mark Jackson        Watch    3.2    24 1st gen SCION
                   Fall     Freshman   Ron Orr             Watch    4.3    28 Twin of

                   Fall     Freshman   Alexandra Bitterlin Watch      4     23 Potential Donor
                   Fall     Freshman   Gregg Millward      Watch    3.8        Car Dealer
                                                                               MBB manager, Univ. of Illinois, all leisure studies,
                   Fall     Transfer   Andy Enfield       Watch    3.38   2010 need Fall grades
                   Fall     Freshman   Gregg Millward     Watch    3.97     30 Car Donor
                   Fall     Freshman   Karen Bowman       Watch     3.4     31 Trustee referral‐Lisa Barkett, met w/ Tim
                   Fall     Freshman   Kurt Schuette               4.15   2060




USAO‐VB‐01262297
Fall     Freshman   MFOO   Pat Haden   Subco                    Walk on football from Andy Barth
Fall     Freshman          Pat Haden   Watch                 28 Low Priority‐ No code
Fall     Freshman          Pat Haden   VIP          3.8      30 Softball
Fall     Freshman   MBAS   Pat Haden   Subco        3.7      29 Baseball
Fall     Freshman          Pat Haden   VIP         3.32  1850 Potential Donor
Fall     Freshman          Pat Haden   VIP         3.58    30
Fall     Transfer          Pat Haden   Bruce        2.9    29 NYU‐previously admitted as Freshman
Fall     Freshman          Pat Haden   VIP         3.29  1500              Grandaughter
Fall     Freshman   MBAS   Pat Haden   VIP         3.52       $15 mil                                      approved
                                                              Potential donor‐                ‐need help
Fall     Freshman          Pat Haden   VIP         3.83    23 from Max Nikias
                                                                          , Granddaughter of             ‐
Spring   Transfer          Pat Haden   VIP            3x      needs good Fall term                         approved
Fall     Freshman   MGLF   Pat Haden   Subco/VIP      3  1410 $3 mil to Men's Golf‐Thailand, has met w/ Tim
Fall     Freshman          Pat Haden   VIP          2.7    26
Fall     Freshman   Steve Lopes   Watch    4.1     32
Fall     Freshman   Steve Lopes   VIP      3.8   2140 Essay 10, Meet with Tim
Spring   Transfer   Steve Lopes   Watch    3.3        LOR from Denise Austin
Fall     Freshman   Steve lopes   VIP     3.49   1840 1 mil pledge‐           son
Fall     Freshman   Steve Lopes   Watch   3.79   1920 Kiffin's agent
Fall     Freshman   Steve Lopes   VIP      3.6     25 Deaf, potential donor, met with Tim Brunold
Fall     Freshman   Steve Lopes   Watch            26 Scholarship member, Year transfer, Trustee Romona Capello
Fall   Freshman        Alexandra Bitterlin   VIP          4     30               funding WBSK Europe trip
Fall   Freshman        Alexandra Bitterlin   Watch        4     23 Potential Donor
Fall   Freshman        Alexandra Bitterlin   VIP       3.07   2030 Potential Donor‐Meet with Tim Brunold
Fall   Transfer        Don Winston           Bruce                 SMU, 2014 applied, needs to reapply
Fall   Transfer        Don Winston           Bruce      3.6     19 WSWM scholarship‐$1 million
Fall   Freshman        Gregg Millward        VIP        3.8   2050 Inst 3 school
Fall   Freshman        Gregg Millward        Watch      3.8        Car Dealer, No App
Fall   Freshman        Gregg Millward        VIP       3.97     29 Previously donated $25k to Heritage Hall
Fall   Transfer        Gregg Millward        Bruce x        x      $100k gift‐GeorgeWashington, longshot
fall   Freshman        Gregg Millward        Watch     3.97     30 Car Donor
Fall   Freshman        Karen Bowman          Watch      3.4     31 Trustee Referral‐Lisa Barkett, Met w/ Tim
Fall   Freshman   MFOO Ron Orr               Subco      3.9     32 Walk on football
Fall   Freshman        Ron Orr               VIP        3.2     32 PPD Dean interest‐no coded
Fall   Freshman        Ron Orr               VIP       3.86   2130          ‐son
Fall   Freshman   MFOO Ron Orr               SWM        4.3        SWM with mike‐Long snapper
Fall   Freshman        Ron Orr               Watch      4.3     28 Twin of
Fall   Freshman   WVOL Ron Orr               Subco      3.8   1820
Fall   Freshman   MTEN Ron Orr               Subco                                son
Fall   Freshman        Scott Brittingham     Watch     3.67   1820 Potential Donor‐Diversity
Fall   Freshman        Scott Jacobson        VIP        3.9   2110 BOC 100k

Fall   Transfer      Scott Wandzilak         Bruce      3.5   1770 Potential Donor‐ works with Noel Viramontes
Fall   Freshman MFOO Scott Wandzilak         Subco      3.7     27 Father             Stanford Fball, LA Rams approved
Fall     Transfer   Donna Heinel      Bruce       3.29 x      Peter Uberroth, Potential Donor
Spring   Transfer   Steve Lopes       Watch        3.3        LOR from Denise Austin
Fall     Transfer   Pat Haden         Bruce        2.9     29 NYU‐Previously admitted as Freshman

Fall     Transfer   Scott Wandzilak   Bruce        3.5   1770 Potential Donor‐ Works with Noel Viramontes
                                                                          , granddaughter of              ‐
Spring   Transfer   Pat Haden         VIP            3x       Needs good Fall term                          approved
                                                              MBB manager, Univ. of Illinois, all leisure
Fall     Transfer   Andy Enfield      watch       3.38   2010 studies, need Fall grades
Fall     Transfer   Gregg Millward    Bruce   x        x      $100k gift‐GeorgeWashington, longshot
Fall     Transfer   Aaron Price       Bruce        2.8        Remind Bruce to admit in June
Fall   Transfer         Aaron Price     Bruce      2.8        Remind Bruce to admit in June
Fall   Freshman         Andy Enfield    VIP        3.5   2090 Potential Donor
                                                              MBB manager, Univ. of Illinois, all
Fall   Transfer         Andy Enfield    Watch     3.38   2010 leisure studies, need Fall grades
Fall   Freshman                         Watch      3.5                god son
Fall   Freshman   MVOL                  Subco     3.85        Potential Donors‐Twins
Fall   Freshman   MVOL                  Subco     2.13        Potential Donors‐Twins
Fall   Freshman   WSWM Dave Salo        Subco     3.14   1420
Fall   Ph.D            Donna Heinel     Watch        4        Doctoral student‐branding Sand VB
Fall   Freshman   FB   Donna Heinel     Subco     3.67   1080 Soccer, Ge.D
Fall   Transfer        Donna Heinel     Bruce x        x      Potential Donors‐Northeastern
Fall   Freshman        Donna Heinel     VIP          4   2050            Granddaughter
Fall   Ph.D            Donna Heinel     VIP       3.78 x      Art History Ph.D
Fall   Freshman                         VIP       3.97   1780            daughter
Fall   Freshman         Hank Gordon     VIP       4.09     33 Presidential Code
Fall   Freshman         Kurt Schuette   Watch     4.15   2060
Fall   Freshman                         VIP       4.13     30          daughter
Fall   Freshman         Mark Jackson    Watch     3.75     29 Spring
Fall   Freshman         Mark Jackson    Watch      3.2     24 1st gen SCION
Fall   Freshman         Mark Jackson    VIP       3.84     30
Fall   Freshman         Peter Smith     VIP              1800 MTE, $250,000, International
Fall Freshman   Ron Orr            VIP     3.2     32 PPD Dean interest
Fall Freshman   Peter Smith        VIP           1800 MTE, $250,000
Fall Freshman   Steve Lopes        VIP     3.8   2140 Essay 10, Meet with Tim
Fall Freshman   Ron Orr            VIP    3.86   2130          son
Fall Freshman   Hank Gordon        VIP    4.09     33 Presidential Code
Fall Freshman   Pat Haden          VIP    3.32   1850 Potential Donor
Fall Freshman   Pat Haden          VIP    3.58     30
Fall Freshman   Andy Enfield       VIP     3.5   2090 Potential Donor
Fall Freshman   Alexandra Bitterlin VIP     4      30                 funding WBSK Europe trip
Fall Freshman                      VIP    4.13     30         daughter
Fall Freshman   Donna Heinel       VIP      4    2050            Granddaughter
Fall Freshman   Steve Lopes        VIP    3.49   1840 1 mil pledge‐             son
Fall Freshman   Scott Jacobson     VIP     3.9   2110 BOC 100k
Fall Freshman   Pat Haden          VIP    3.29   1500             Grandaughter
Fall Freshman   Gregg Millward     VIP     3.8   2050 Inst 3 school

                                                      Potential donor‐                 ‐need help from
Fall Freshman   Pat Haden          VIP    3.83     24 Max Nikias
Fall Freshman                      VIP    3.97   1780            daughter
Fall Freshman   Gregg Millward     VIP    3.97     29 donated $25k to Heritage Hall
Fall Freshman   Pat Haden          VIP     2.7     26 will need help
Fall Freshman   Mark Jackson       VIP    3.84     30 owner minor league,             Tennis Stadium
Fall Freshman   Steve Lopes        VIP     3.6     25      student
Fall Freshman   Alexandra Bitterlin VIP   3.07   2030 Potential Donor, Met with Tim Brunold
Fall   Freshman    Pat Haden   VIP          3.2     32
Fall   Freshman    Pat Haden   VIP                1800
Fall   Freshman    Pat Haden   VIP          3.8   2140
Fall   Freshman    Pat Haden   VIP         3.86   2130
Fall   Freshman    Pat Haden   VIP         4.09     33
Fall   Freshman    Pat Haden   VIP         3.32   1850
Fall   Freshman    Pat Haden   VIP         3.58     30
Fall   Freshman    Pat Haden   VIP          3.5   2090
Fall   Freshman    Pat Haden   VIP            4     30
Fall   Freshman    Pat Haden   VIP         4.13     30
Fall   Freshman    Pat Haden   VIP            4   2050
Fall   Freshman    Pat Haden   VIP         3.49   1840
Fall   Freshman    Pat Haden   VIP          3.9   2110
Fall   Freshman    Pat Haden   VIP         3.29   1500
Fall   Freshman    Pat Haden   VIP          3.8   2050
Fall   Freshman    Pat Haden   VIP         3.83     24
Fall Freshman MGLF Pat Haden   Subco/VIP     3    1410
Fall   Freshman    Pat Haden   VIP         3.97   1780
Fall   Freshman    Pat Haden   VIP         3.97     29
Fall   Freshman    Pat Haden   VIP          2.7     26
Fall   Freshman    Pat Haden   VIP         3.84     30
Fall   Freshman    Pat Haden   VIP          3.6     25
Fall   Freshman    Pat Haden   VIP         3.07   2030
